internal_revenue_service number release date index number ------------------------------ ----------------------------- ---------------------- -------------------------------- - department of the treasury washington dc person to contact ----------------------------- id no ------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc fip b01 - plr-147076-03 date date -------------------------------------------- ------------------------ ----------------- -------------------- ------------------------------------------ --- legend central fund trust state advisor m dear -------------- correspondence you submitted on behalf of central fund as its authorized representative the ruling requested involves whether the waiver of certain advisory fees will cause dividends_paid by central fund to fail to qualify for the dividends-paid deduction under sec_561 and sec_852 of the internal_revenue_code facts trust is organized as a state business_trust and is registered as an open-end management investment_company under the investment_company act of u s c sec_80a-1 et seq as amended act trust also is a series company under rule 18f-2 of the act with multiple portfolios series outstanding including central fund central fund has been and will continue to be operated in a manner intended to qualify it as a regulated_investment_company ric under sec_851 and will distribute all or substantially_all of its income to avoid being subject_to tax under sec_852 this responds to a request_for_ruling dated date and subsequent certain of the participating funds may issue groups of shares that represent the service providers for each portfolio series of trust including central fund certain other funds that are also portfolio series of trust and certain other funds plr-147076-03 central fund is treated as a separate corporation under sec_851 for purposes of the code except with respect to the definitional requirement of sec_851 that are advised or sub-advised by advisor or advised or sub-advised by any other entity controlling controlled by or under common_control with advisor all such advisors or sub-advisors hereinafter referred to as advisor these funds hereinafter referred to as participating funds are permitted to use any cash balances that have not been invested in portfolio securities to purchase shares of central fund such an investment may not exceed m of the participating fund’s total assets will be the same advisor serves as investment_advisor to each portfolio series of trust including central fund and as investment_advisor or a sub-advisor to each of the other participating funds a participating fund also may have an investment_advisor or a sub-advisor that is unrelated to advisor shares of participating funds are distributed by a number of different broker-dealers interests in the same portfolio of securities but have different arrangements for shareholder services or the distribution of shares or both multiple group system each of these multiple group systems complies with the requirements of revproc_99_40 1999_2_cb_565 central fund and some of the participating funds have or will adopt a shareholder servicing and distribution plan pursuant to rule 12b-1 under the act rule 12b-1 plan each rule 12b-1 plan provides or will provide that a participating fund with a multiple group system may not bear expenses pursuant to the plan in the aggregate in excess of a specified fixed percentage per annum of the average net assets of such fund for central fund and participating funds with no multiple group system each rule 12b-1 plan provides that a participating fund may not bear expenses pursuant to the plan in excess of a specified fixed percentage per annum of the average net assets of such fund central fund has only one class of shares and no separate class of shares will be created for shares purchased by a participating fund all distributions of dividends to shareholders of central fund will be made pro_rata based on net asset value of shares owned including distributions made to a participating fund similarly all distributions of dividends made by a participating fund to its shareholders will be made pro_rata based on net asset value of shares owned except for differences permitted under revproc_99_40 the advisor of each participating fund proposes to waive its advisory fees in an amount equal to any distribution and or service fees that such participating fund incurs under the rule 12b-1 plan in connection with the fund’s investment in central fund sec_852 provides that a ric is not taxable under subchapter_m part i sec_851 defines a ric in part as a domestic_corporation meeting certain plr-147076-03 law and analysis election gross_income and diversification requirements sec_851 provides a special rule for a ric having more than one fund this provision treats each fund as a separate corporation for all purposes of the code other than the definitional requirement of sec_851 a corporation that is a ric within the meaning of sec_851 and that is taxable under subchapter_m part i pays tax on its investment_company_taxable_income under sec_852 and on the excess if any of its net_capital_gain over its deduction for dividends_paid determined with reference to capital_gain dividends only under sec_852 unless its deduction for dividends_paid as that term is defined in sec_561 with certain modifications for the taxable_year equals or exceeds a specified portion of its taxable_income with certain adjustments and its net tax-exempt_interest income include dividends_paid during the taxable_year eligible for the deduction for dividends_paid under sec_561 includes only dividends described in sec_316 which provides a definition of dividends for purposes of corporate_distributions by a corporation to its shareholders out of its earnings_and_profits e_p accumulated after date or out of its e_p of the taxable_year computed as of its close of the taxable_year without diminution by reason of any distributions made during the taxable_year without regard to the amount of the e_p at the time the distribution was made considered as a dividend for purposes of computing the dividends_paid deduction under sec_561 unless the distribution is pro_rata does not prefer any shares of stock of a class over other shares of stock of that same class and does not prefer one class of stock over another class except to the extent that one class is entitled without reference to waivers of their rights by shareholders to be preferred sec_561 defines the deduction for dividends_paid for purposes of sec_852 to sec_316 defines the term dividend as any distribution_of_property made sec_562 states that the term dividends except as otherwise provided sec_561 applies the rules of sec_562 to determine which dividends are sec_562 provides that the amount of any distribution shall not be revproc_99_40 describes conditions under which distributions made to taxpayer represents that the advisor to the participating funds is proposing to central fund and participating funds are each treated as separate corporations plr-147076-03 shareholders of a ric may vary and nevertheless be deductible as dividends under sec_562 sec_4 of revproc_99_40 provides that a fee or expense incurred by a ric may be waived or reimbursed if certain requirements are met sec_4 contains the general_rule that the benefit of a waiver or reimbursement of an advisory fee or management expense must be allocated to all shares based on net asset value sec_4 provides a non relevant exception waive the advisory fee it charges each participating fund in an amount equal to the rule 12b-1 plan distribution and or service fees the fund incurs as a shareholder in central fund under the proposed plan dividends_paid to participating funds as shareholders of central fund will not be affected but dividends_paid to shareholders of a participating fund will be augmented by the amount being waived the fee waived by advisor will be allocated among the shares of the participating fund based on net asset value pursuant to sec_851 because the amount of the waiver of the advisory fee will be allocated among the shareholders of a participating fund based on the net asset value of the shares the waiver complies with the general_rule of sec_4 of revproc_99_40 conclusion this ruling will have no effect on whether dividends_paid by central fund will be eligible for the deduction for dividends_paid under sec_561 and sec_852 regarding the federal tax aspects of this transaction solely for purposes of this ruling we have assumed that any agreement for advisory services between advisor central fund or a participating fund provides for reasonable_compensation provides that it may not be used or cited as precedent advisor’s waiver of its advisory fee for each participating fund as described in this ruling is directed only to the taxpayer s requesting it sec_6110 except as specifically ruled upon above no opinion is expressed or implied plr-147076-03 letter is being sent to the taxpayer and to a second representative of the taxpayer in accordance with the power_of_attorney on file with this office a copy of this sincerely susan thompson baker assistant to the chief branch office of associate chief_counsel financial institutions products
